 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8    JOSEPH DEONEST JORDAN SHECKLES,                   CASE NO. C19-1448RSM

 9                   Plaintiff,                         ORDER OF DISMISSAL

10           v.

11    4801 FAUNTLEROY LLC, et al.,

12                   Defendants.

13

14          This matter is before the Court sua sponte following Plaintiff’s failure to respond to an

15   order of this Court. See Dkt. #7. The Court now dismisses the action.

16          Pro se Plaintiff, Joseph Deonest Jordan Sheckles, was granted leave to proceed in forma

17   pauperis in this matter. Dkt. #4. Prior to issuance of summonses, the Court considered Plaintiff’s

18   Complaint pursuant to 28 U.S.C. § 1915. The Court noted that Plaintiff appeared to allege

19   housing discrimination, harassment, and breach of contract claims against the owner of an

20   apartment building, a property manager, a law office, and a bookkeeper. Dkt. #7 at 1. Plaintiff

21   sought damages of $180,000 because he “sustained emotional assault from defendants and false

22   information has been printed & introduced to internet that will never be able to correct or

23   remove.” Id. at 1–2 (quoting Dkt. #5). The Court concluded that Plaintiff had failed to

24

     ORDER – 1
 1   adequately allege his claims and failed to satisfy the Twombly-Iqbal1 “plausibility standard.” Id.

 2   at 2. Because Plaintiff’s Complaint required dismissal without correction, the Court ordered

 3   Plaintiff to file an amended complaint within 21 days. Id. at 3.

 4          More than 21 days have passed since the Court issued its order. Plaintiff was advised

 5   that failure to file an amended complaint would result in dismissal. Nevertheless, Plaintiff has

 6   failed to respond. Accordingly, this matter is DISMISSED without prejudice and CLOSED. The

 7   Clerk shall send a copy of this Order to Plaintiff at his last known address.

 8          Dated this 18th day of December 2019.

 9

10                                                 A
                                                   RICARDO S. MARTINEZ
11                                                 CHIEF UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23
     1
       Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678
24
     (2009).

     ORDER – 2
